Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, and 19 have been amended. Claims 21-24 have been added. Claims 1-24 are pending and rejected in the application. This action is Final. 

Response to Arguments

Applicant Argues 
Claims 1-20 are rejected under 35 U.S.C. § 101 as allegedly not being directed to statutory subject matter. The Applicant disagrees and believes that claims 1-20 are
directed to statutory subject matter that this is not directed to an abstract idea, and includes elements that are sufficient to amount to significantly more than the judicial exception that is integrated into a practical application.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Claims 1-20 are rejected under 35 U.S.C. § 101 as allegedly not being directed to statutory subject matter. The Applicant disagrees and believes that claims 1-20 are directed to statutory subject matter that this is not directed to an abstract idea, and includes elements that are sufficient to amount to significantly more than the judicial exception that is integrated into a practical application.” The Examiner respectfully disagrees. To begin, claims 1-24 recites limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a file system.”  Thus, claims 1-24 are not patentable eligible under 35 U.S.C. 101. The Examiner suggest incorporating the significantly more than the abstract idea to overcome the 35 U.S.C. § 101 rejection and the complete steps of the operations (i.e., write, put, merge, and read operations). Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 1-29 recites an abstract idea.

Applicant Argues 
At best, this section merely provides for indexing reference identifiers having a bin size associated with lookup keys, which may grow too large and cause clumping. Identifying clumping based upon the number of reference identifiers, as provided by Covell, does not teach determining a predicted location for the key within a sorted log of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associated with the key; and performing a search upon the sorted log of the log structured merge tree to identify the key for accessing the value data item, wherein the search starts at the predicted location by loading a single block corresponding to the predicted location into memory, as provided by independent claim 1. Accordingly, independent claim 1 and claims depending therefrom are believed to distinguish over the cited references.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-29 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Objection 
Claim 3 is objected to because of the following informalities:  
Correct the limitation “a prefix based delete to delete the space…etc.” in claim 3. 

	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 recites a method comprising: maintaining a key-value store; populating a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key; determining a predicted location for the key within a sorted log of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associate with the key; and performing a search upon the sorted log of the log structured merge tree to identify the key for accessing the value data item, wherein the search starts at the predicted location by loading a single block corresponding to the predicted location into memory. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a file system.”  Thus, claim 1 is not patentable eligible under 35 U.S.C. 101.
 
In addition, claim 10 recites a non-transitory machine readable medium comprising instructions, which when executed by a machine, causes the machine to: maintain a key-value store integrated within a file system of a node; populate a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key; and perform a merge operation to merge keys, including the key, of a first sorted log, wherein value data items, including the value data item, associated with the keys are retained in an unmodified state as part of the merge operation to reduce write amplification, wherein the merge operation includes: in response to determining that instances of the key were separately logged within the log structured merge tree with first metadata and second metadata, merge the first metadata of a first instance of the key within the log structured merge tree with the second metadata of a second instance of the key within the log structured merge tree while retaining a state of a frozen copy of the first sorted log that is created by the merge operation for processing read operations during the merge operation. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a non-transitory machine readable medium.”  Thus, claim 10 is not patentable eligible under 35 U.S.C. 101.

In addition, claim 17 recites a computing device comprising: a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to: maintain a key-value store; create a set of keyspaces for keys tracked by the key-value store, wherein a keyspace, of the set of keyspaces, is constrained to storing no more than a single instance of a key, wherein a first keyspace is defined to include keys corresponding to value data items sharing a first characteristic and a second keyspace is defined to include keys corresponding to value data items sharing a second characteristic; and  populate a log structured merge tree, associated with the keyspace of the key-value store, with the key corresponding to a content hash of a value data item stored separate from the key, wherein the first keyspace is stored within a first aggregate and a first storage group separate from a second aggregate and a second storage group used to store the second keyspace. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a computing device”, “a processor”, and “a memory.”  Thus, claim 17 is not patentable eligible under 35 U.S.C. 101.

Next, claim 21 recites a system comprising: a memory; one or more processors; a file system under control of the one or more processors; a key-value store integrated within the file system; and a log structured merge tree including a key corresponding to a content hash of a value data item stored separate from the key, wherein a search is performed upon a sorted log of the log structured merge tree by identifying the key for accessing the value data item, wherein the search starts at a predicted location based on key information, a log size of the sorted log, and a keyspace size of a keyspace associated with the key, and wherein a block, starting at the predicted location, is loaded into the memory for locating the key. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a computing device”, “a processor”, and “a memory.”  Thus, claim 21 is not patentable eligible under 35 U.S.C. 101.

For example, in the context of claim 1, “maintaining a key-value store; populating a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key” encompasses mentally a person, while writing on paper, maintaining a key-value store; populating a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key. Further, “determining a predicted location for the key within a sorted log of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associate with the key” encompasses mentally a person, while writing on paper, determining a predicted location for the key within a sorted log of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associate with the key. In addition, “performing a search upon the sorted log of the log structured merge tree to identify the key for accessing the value data item, wherein the search starts at the predicted location by loading a single block corresponding to the predicted location into memory” encompasses mentally a person performing a search upon the sorted log of the log structured merge tree to identify the key for accessing the value data item, wherein the search starts at the predicted location by loading a single block corresponding to the predicted location into memory. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

In regards to claim 10, “maintain a key-value store integrated within a file system of a node” encompasses mentally a person, while writing on paper, maintain a key-value store integrated within a file system of a node. Next, “populate a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key” encompasses a person writing, on paper, populate a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key. Further, “perform a merge operation to merge keys, including the key, of a first sorted log, wherein value data items, including the value data item, associated with the keys are retained in an unmodified state as part of the merge operation to reduce write amplification, wherein the merge operation includes: in response to determining that instances of the key were separately logged within the log structured merge tree with first metadata and second metadata, merge the first metadata of a first instance of the key within the log structured merge tree with the second metadata of a second instance of the key within the log structured merge tree while retaining a state of a frozen copy of the first sorted log that is created by the merge operation for processing read operations during the merge operation” encompasses mentally a person, while writing on paper,  perform a merge operation to merge keys, including the key, of a first sorted log, wherein value data items, including the value data item, associated with the keys are retained in an unmodified state as part of the merge operation to reduce write amplification, wherein the merge operation includes: in response to determining that instances of the key were separately logged within the log structured merge tree with first metadata and second metadata, merge the first metadata of a first instance of the key within the log structured merge tree with the second metadata of a second instance of the key within the log structured merge tree while retaining a state of a frozen copy of the first sorted log that is created by the merge operation for processing read operations during the merge operation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

In context of claim 17, “maintain a key-value store” encompasses mentally a person, while writing on paper, maintaining a key-value store. Next, “create a set of keyspaces for keys tracked by the key-value store, wherein a keyspace, of the set of keyspaces, is constrained to storing no more than a single instance of a key, wherein a first keyspace is defined to include keys corresponding to value data items sharing a first characteristic and a second keyspace is defined to include keys corresponding to value data items sharing a second characteristic” encompasses mentally a person, while writing on paper, create a set of keyspaces for keys tracked by the key-value store, wherein a keyspace, of the set of keyspaces, is constrained to storing no more than a single instance of a key, wherein a first keyspace is defined to include keys corresponding to value data items sharing a first characteristic and a second keyspace is defined to include keys corresponding to value data items sharing a second characteristic. Finally, “populate a log structured merge tree, associated with the keyspace of the key-value store, with the key corresponding to a content hash of a value data item stored separate from the key, wherein the first keyspace is stored within a first aggregate and a first storage group separate from a second aggregate and a second storage group used to store the second keyspace” encompasses mentally a person, while writing on paper, populate a log structured merge tree, associated with the keyspace of the key-value store, with the key corresponding to a content hash of a value data item stored separate from the key, wherein the first keyspace is stored within a first aggregate and a first storage group separate from a second aggregate and a second storage group used to store the second keyspace. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
In context of claim 21, “a key-value store integrated within the file system” encompasses mentally a person, while writing on paper, a key-value store integrated within the file system. Next, “a log structured merge tree including a key corresponding to a content hash of a value data item stored separate from the key, wherein a search is performed upon a sorted log of the log structured merge tree by identifying the key for accessing the value data item, wherein the search starts at a predicted location based on key information, a log size of the sorted log, and a keyspace size of a keyspace associated with the key, and wherein a block, starting at the predicted location, is loaded into the memory for locating the key” encompasses mentally a person, while writing on paper, a log structured merge tree including a key corresponding to a content hash of a value data item stored separate from the key, wherein a search is performed upon a sorted log of the log structured merge tree by identifying the key for accessing the value data item, wherein the search starts at a predicted location based on key information, a log size of the sorted log, and a keyspace size of a keyspace associated with the key, and wherein a block, starting at the predicted location, is loaded into the memory for locating the key. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “a file system” implementing the limitations. The computer is recited at a high-level of generality (i.e., maintaining a key-value…etc., populating a log structured…etc., determining a predicted location…etc., performing a search upon…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 recites “a file system” implementing the limitations. The computer is recited at a high-level of generality (i.e., maintaining a key-value…etc., populating a log structured…etc., determining a predicted location…etc., performing a search upon…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 1 is not patentable eligible under 35 USC 101. 

The judicial exception is not integrated into a practical application. Claim 10 recites no additional limitations other than “a non-transitory machine readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., “maintain a key-value…etc.”, “populate a log structured…etc.”, and “perform a merge operation…etc.”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 10 recites “a non-transitory machine readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., “maintain a key-value…etc.”, “populate a log structured…etc.”, and “perform a merge operation…etc.”)  such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 10 is not patentable eligible under 35 USC 101. 

The judicial exception is not integrated into a practical application. Claim 17 recites no additional limitations other than “a computing device”, “a processor”, and “a memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., “maintain a key-value…etc.”, “create a set of keyspace…etc.”, and “populate a log structured…etc.”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 17 recites “a computing device”, “a processor”, and “a memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., “maintain a key-value…etc.”, “create a set of keyspace…etc.”, and “populate a log structured…etc.”)   such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 17 is not patentable eligible under 35 USC 101. 

The judicial exception is not integrated into a practical application. Claim 21 recites no additional limitations other than “a computing device”, “a processor”, and “a memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., “file system under control…etc.”, “a key-value store integrated…etc.”, “a log structured merge tree…etc.”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 17 recites “a computing device”, “a processor”, and “a memory” implementing the limitations. The computer is recited at a high-level of generality(i.e., “file system under control…etc.”, “a key-value store integrated…etc.”, “a log structured merge tree…etc.”) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 21 is not patentable eligible under 35 USC 101. 

The limitation “comprising: storing a first portion of the key within the sorted log, wherein the first portion of the key is proportional to the log size; and storing a second portion of the key within a secondary log.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “traversing a block index of the log structured merge tree to subtract a space between a first prefix and a second prefix before completion of a prefix based delete to delete the space between the first prefix and the second prefix” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “wherein the populating comprises: storing the key within an indirection level of a buftree of the file system; and storing the value data item within a data level of the buftree; and traversing the buftree through the indirection level to the data level to identify the value data item based upon the key corresponding to the value data item.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “The method of claim 1, comprising: maintaining a pageable bloom filter for a buftree used to store the key-value store, wherein the pageable bloom filter is split into multiple bloom filter chunks to reduce write amplification when committing the pageable bloom filter to storage across multiple filesystem consistency point operations and for loading a single chunk into the memory while performing a randomized lookup to the key-value store.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 

The limitation “comprising: storing, within the log structured merge tree, a log structured merge info file, an append log hash, an append log, a lookup file comprising a block index, a bloom filter, and a bloom filter chunk index file as an index to the bloom filter, and wherein the sorted log, within the loci structured merge tree, comprises keys corresponding to virtual volume block numbers and physical volume block numbers of value data items associated with the keys.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “comprising: performing a prefix based delete to delete a portion of the sorted log between a first prefix and a second prefix; identifying a space between the first prefix and the second prefix; and traversing a block index to subtract the space before completion of the prefix based delete.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “comprising: evaluatinq the key to identify a virtual volume block number and a physical volume block number pointed to by the key; and utilizing the virtual volume block number and the physical volume block number to implement a read operation to read the value data item.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “comprising at least one of: verifying a context associated with the value data item during the read operation, wherein the context comprises a tree identifier of a buftree associated with the value data item and a location of the value data item within the file system; or verifying the context using a stored content hash stored within an indirect block.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions when executed further cause the machine to: migrate the value data item from first storage to second storage while retaining states of sorted logs within the log structured merge tree, wherein the value data item is migrated by moving a block comprising the value data item from the first storage to the second storaqe without updatin the sorted loq.” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions when executed further cause the machine to: defragment the value data items tracked by the key-value store while retaining states of sorted logs within the log structured merge tree, wherein a block comprisinq the value data item is defraqmented by movinq a physical location of the block without updating the sorted log. ” of dependent claim 12 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 12 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions when executed further cause the machine to: compress, utilizing a file system compression technique, or compact, utilizing a file system compaction technique, a file comprising the value data items tracked by the key-value store while retaining states of sorted logs within the log structured merge tree.” of dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 13 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions when executed further cause the machine to: maintain a plurality of log structured merge trees for the key-value store, wherein a number of levels per log structured merge tree, of the plurality of log structured merge trees, is constrained to a threshold number of levels derived from at least one of a search optimization metric, a bloom filter lookup cost metric, or a memory consumption metric for reducing a number of blocks loaded into memory during a search operation.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions when executed further cause the machine to: direct the read operations to the frozen copy of the first sorted log during the merge operation; and direct write operations to an active copy of the first sorted log during the merge operation.” of dependent claim 15 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 15 is not patent eligible under 35 USC 101. 

The limitation “wherein the instructions when executed further cause the machine to: in response to a data integrity checking operation determining that one or more keys within the key-value store is corrupt, recreate the one or more keys based upon value data items stored in data blocks separate from the one or more keys.” of dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 10. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 16 is not patent eligible under 35 USC 101. 

The limitation “wherein the machine executable code when executed further causes the computing device to: perform a data management operation upon the keyspace of the set of keyspaces, wherein the data management operation corresponds to at least one of a snapshot operation, enforcement of a quality of service policy, execution of a selected compression technique, or implementation of a tiering technique.” of dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 18 is not patent eligible under 35 USC 101. 

The limitation “wherein the machine executable code when executed further causes the computing device to: define the keyspace to comprise a set of keys corresponding to a set of value data items that share a characteristic.” of dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 19 is not patent eligible under 35 USC 101. 

The limitation “wherein the machine executable code when executed further causes the computing device to: store keyspaces of the set of keyspaces within separate aggregates and storage groups.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 20 is not patent eligible under 35 USC 101. 

The limitation “a pageable bloom filter maintained for a buftree used to store the key-value store, wherein the pageable bloom filter is split into multiple bloom filter chunks to reduce write amplification when committing the pageable bloom filter to storage across multiple filesystem consistency point operations and for loading a single chunk into the memory while performing a randomized lookup to the key-value store.” of dependent claim 22 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible under 35 USC 101. 

The limitation “wherein the log structured merge tree comprises: a log structured merge info file, an append log hash, an append log, a lookup file comprising a block index, a bloom filter, and a bloom filter chunk index file as an index to the bloom filter, and wherein the sorted log comprises keys corresponding to virtual volume block numbers and physical volume block numbers of the value data items associated with the keys.” of dependent claim 23 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 23 is not patent eligible under 35 USC 101. 

The limitation “wherein the key is stored within an indirection level of a buftree of the file system and the value data item is stored within a data level of the buftree.” of dependent claim 24 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 21. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 24 is not patent eligible under 35 USC 101.







Claim Rejections – 35 USC § 112

Claims 1-9 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Regarding claim 1 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations "determining a predicted location for the key within a sorted loq of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associated with the key;” is not found in the specification. 

Claims 2-9 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
	
Regarding claim 1 the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitations "determining a predicted location for the key within a sorted loq of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associated with the key” is not found in the specification. 

Claims 2-9 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  












Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 9, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) 

Claim 1 
As to claim 1, Myers discloses a method comprising: 
maintaining a key-value store (paragraph[0008], “The method includes receiving a plurality of data objects including dimensional attributes and assigning each of a plurality of nodes to one or more of a plurality of keyspace positions of a keyspace, wherein the plurality of nodes define partitions of the keyspace…etc.”); 

Myers does not appear to explicitly disclose 
populating a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key; 
determining a predicted location for the key within a sorted log of the log structured merge tree as a ration of the key and a log size of the sorted log to a keyspace size of a keyspace associated with the key; and 
performing a search upon the sorted log of the log structured merge tree to identify the key for accessing the value data item, 
wherein the search starts at the predicted location by loading a single block corresponding to the predicted location into memory. 

However, Galakatos discloses populating a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key (5.2 Delta Insert Strategy, “The overall runtime for inserting a new element into a FITing-Tree is the time required to locate the segment and add the element to the segment’s buffer…in a FITing-Tree, and a fanout of b (i.e., number of keys in each internal separator node), inserting a new key into a FITing-Tree…etc.”); 
determining a predicted location for the key within a sorted log of the log structured merge tree as a ratio of the key and a log size of the sorted log to a keyspace size of a keyspace associated with the key (4.1 Point Queries: “To compute the approximate location of a key k within a given segment s, we subtract the key from the first key that appears in the segment s.start. Then, we multiply the difference by the segment’s slope s.slope, as shown below in the following equation…etc.”); and
performing a search upon the sorted log of the log structured merge tree to identify the key for accessing the value data item (4.1 Point Queries, “The process of searching a FITing-Tree for a single element involves two steps: (1) searching the tree to find the segment that the element belongs to, and (2) finding the element within a segment. These steps are outlined in Algorithm 2…etc.”), 
wherein the search starts at the predicted location by loading a single block corresponding to the predicted location into memory (4.1 Point Queries, “To compute the approximate location of a key k within a given segment s, we subtract the key from the first key that appears in the segment s.start. Then, we multiply the difference by the segment’s slope s.slope, as shown below in the following equation…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos to search index structures which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos to provide a learned index which users piece-wise linear functions with a bounded error specified at construction time (Galakatos: Abstract).

Claim 4
As to claim 4, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, and Galakatos further disclose wherein the populating comprises: 
storing the key within an indirection level of a buftree of the file system (4.2 Range Queries, “FITing-Tree uses the previously described point lookup techniques to find the beginning of the specified range. Then, since segments either store keys contiguously (clustered index) or have an indirection layer with pointers that is sorted by the key (non-clustered index), FITing-Tree can simply scan from the starting location until it finds a key that is outside of the specified range…etc.”); 
storing the value data item within a data level of the buftree (4.1 Point Queries, “4.1.1 Tree Search. Since, as previously described, each segment is stored in a B+ tree (with its first key as the key and the segment’s slope and a pointer to the table page as its value), we must first search the tree to find the segment that a given key belongs to. To do this, we begin traversing the B+ tree from the root to the leaf, using standard tree traversal algorithms. These steps, outlined in the SearchTree function of Algorithm 2, terminate when reaching a leaf node which points to the segment that contains the key…etc.”); and 
traversing the buftree through the indirection level to the data level to identify the value data item based upon the key corresponding to the value data item(4.1 Point Queries, “4.1.1 Tree Search. Since, as previously described, each segment is stored in a B+ tree (with its first key as the key and the segment’s slope and a pointer to the table page as its value), we must first search the tree to find the segment that a given key belongs to. To do this, we begin traversing the B+ tree from the root to the leaf, using standard tree traversal algorithms. These steps, outlined in the SearchTree function of Algorithm 2, terminate when reaching a leaf node which points to the segment that contains the key…etc.”).

Claim 24
As to claim 24, the combination of Myers and Galakatos discloses all the elements in claim 21, as noted above, and Galakatos further disclose wherein the key is stored within an indirection level of a buftree of the file system and the value data item is stored within a data level of the buftree (4.1 Point Queries, “4.1.1 Tree Search. Since, as previously described, each segment is stored in a B+ tree (with its first key as the key and the segment’s slope and a pointer to the table page as its value), we must first search the tree to find the segment that a given key belongs to. To do this, we begin traversing the B+ tree from the root to the leaf, using standard tree traversal algorithms. These steps, outlined in the SearchTree function of Algorithm 2, terminate when reaching a leaf node which points to the segment that contains the key…etc.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view of Irazabal U.S. Patent Publication (2021/0279205; hereinafter: Irazabal) 

Claim 2
As to claim 2, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose and storing a first portion of the key within the sorted log, 
wherein the first portion of the key is proportional to the log size; and 
storing a second portion of the key within a secondary log. 

However, Irazabal further disclose comprising: 
storing a first portion of the key within the sorted log, wherein the first portion of the key is proportional to the log size (paragraph[0025], “The LSM 100A may be included within a database such as a key-value store or the like. The in-memory files 10 may store strings, rows, arrays, etc. of key-value pairs. The in-memory files 10 may have a threshold size…etc.”); and 
storing a second portion of the key within a secondary log (paragraph[0027], “access memory (RAM) 110 and a hard disk 120. An incoming stream of data from a client, application, etc., may initially be stored within a memory table 112 within the RAM 110. Data may be stored within the memory table 112 as key-value pairs. Here, the memory table 112 may have a threshold size. When the threshold size is reached…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos and Irazabal to load content hash data into a merge tree which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Irazabal to modify a log-structured merge-tree with blockchain properties and which can preserve the blockchain properties during a merge operation (Irazabal: paragraph[0001]).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Graefe U.S. Patent Publication (2021/0216517; hereinafter: Graefe)

Claim 3
As to claim 3, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose comprising: traversing a block index of the log structured merge tree to subtract a space between a first prefix and a second prefix before completion of a prefix based delete to delete the space between the first prefix and the second prefix.

However, Graefe discloses comprising: traversing a block index of the log structured merge tree to subtract a space between a first prefix and a second prefix before completion of a prefix based delete to delete the space between the first prefix and the second prefix (paragraph[0107], “First, logical updates map to physical insertion of replacement records, logical deletions map to physical insertion of “tombstone” records, and the logic in merge steps and in query execution aggregates the correct up-to-date contents. Second, “range deletion” employs a single record of a special type for logical deletion of an entire key range, even if this method of bulk deletion does not provide any immediate feedback about the number of deleted records...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos and Graefe to transverse block indexes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Graefe to handle queries to search for one or more entries in the database (Graefe: paragraph[0002]).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Velayudhan Pillai et al. U.S. Patent Publication (2018/0089244; hereinafter: Velayudhan) 

Claims 5 and 22
As to claims 5 and 22, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose comprising:
maintaining a pageable bloom filter for a buftree used to store the key-value store (paragraph[0021], “For exact match queries, both types of LSM trees can make use of in-memory Bloom filters to decide which runs should be searched…etc.”), wherein the pageable bloom filter is split into multiple bloom filter chunks to reduce write amplification when committing the pageable bloom filter to storage across multiple filesystem consistency point operations and for loading a single chunk into the memory while performing a randomized lookup to the key- value store (paragraph[0022], “The FLSM tree can be compared to the LSM trees described above in terms of write and read costs. Write amplification, as used herein, is the amount of data written to storage divided by the total amount of input data. In an ideal key-value store, write amplification would be close to one, indicating that the data is not rewritten extensively. Notably, write amplification captures data that might be written and then later deleted, thus capturing input/output (IO) traffic for reorganizing data structures on storage…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos and Velayudhan to have Bloom filters which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Velayudhan to implement a key-value store using a data structure does not exhibit high write amplification (Velayudhan: paragraph[0002]). 

Claims 6, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Waghulde U.S. Patent Publication (2017/0212680; hereinafter: Waghulde) 

Claim 6
As to claim 6, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose storing, within the log structured merge tree, a log structured merge info file, an append log hash, an append log, a lookup file comprising a block index, a bloom filter, and a bloom filter chunk index file as an index to the bloom filter, and wherein the sorted log, within the log structured merge tree, comprises keys corresponding to virtual volume block numbers and physical volume block numbers of value data items associated with the keys.

However, Waghulde discloses storing, within the log structured merge tree, a log structured merge info file, an append log hash, an append log, a lookup file comprising a block index, a bloom filter, and a bloom filter chunk index file as an index to the bloom filter (paragraph[0085], “That would allow a lot of internal block indices to be cached in fast memory DRAM or other available. Key Index is prefix tree index for all keys in the data block can be used to avoid unnecessary scan if key is not present. Further each key in the key index will store its value offset within internal block so that after locating the internal block through block index, value will be looked up directly without scanning the internal block thereby saving significant amount of cpu utilization. Bloom Filter can also be used for this purpose. Either key index or bloom filter will be used. Key index or bloom filter 1209 is to speed up the read at the expense of memory and can be cached in faster memories…etc.”), and wherein the sorted log, within the log structured merge tree, comprises keys corresponding to virtual volume block numbers and physical volume block numbers of value data items associated with the keys (paragraph[0044], “Partition has following variables—Memory offset variable that keeps track of the memory offset of the next available byte in the log-structured list of values so that the next value length, value can be appended at that specified byte. Index variable 500 for log-structured keys list that keeps track of the next available array index location for inserting newly arrived key of the key value. Old index variable for log-structured keys list that keeps track of the old index position at which merge operation of log-structured keys list with sorted keys list was performed…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos and Waghulde to have a structure storing data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Waghulde to efficiently store and retrieve data across memory hierarchy on ore or plurality of nodes with help of space optimized prefix tree index (Waghulde: paragraph[0002]). 

Claim 7
As to claim 7, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose performing a prefix based delete to delete a portion of the sorted log between a first prefix and a second prefix; identifying a space between the first prefix and the second prefix; and traversing a block index to subtract the space before completion of the prefix based delete.

However, Waghulde discloses performing a prefix based delete to delete a portion of the sorted log between a first prefix and a second prefix; identifying a space between the first prefix and the second prefix; and traversing a block index to substract the space before completion of the prefix based delete (paragraph[0041]-paragraph[0042], “Each partition in data buffer contains key-value pairs that are recently inserted or updated or deleted. Update operation is a special insert operation where the key value is inserted and during one of the merge operation the new value for the same key will overwrite the old value or multiple values will be kept with timestamp to support multi version concurrency control…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos and Waghulde to have a structure storing data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Waghulde to efficiently store and retrieve data across memory hierarchy on ore or plurality of nodes with help of space optimized prefix tree index (Waghulde: paragraph[0002]). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view of Jawahar et al. U.S. Patent Publication (2021/0397345; hereinafter: Jawahar) 

Claim 8
As to claim 8, the combination of Myers and Galakatos discloses all the elements in claim 1, as noted above, and evaluating the key to identify a virtual volume block number and a physical volume block number pointed to by the key; and 
utilizing the virtual volume block number and the physical volume block number to implement a read operation to read the value data item.  

However, Jawahar further disclose evaluating the key to identify a virtual volume block number and a physical volume block number pointed to by the key (paragraph[0111], “FIG. 15 depicts system components as arrangements of computing modules that are interconnected so as to implement certain of the herein-disclosed embodiments. The partitioning of system 1500 is merely illustrative and other partitions are possible. The shown distributed virtualization environment depicts various components associated with instances of distributed virtualization systems (e.g., hyperconverged distributed systems) that can be used to implement the herein disclosed techniques. Specifically, the distributed virtualization environment…etc.”); and 
utilizing the virtual volume block number and the physical volume block number to implement a read operation to read the value data item (paragraph[0074]-paragraph[0076], “Compaction steps may include: Selecting the SSTable files to perform compaction for—there are various heuristics that different implementations consider, then reading all the key-value pairs from the SSTables into memory and merge them together to form a single sorted stream…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatosl and Jawahar to read data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Jawahar to increase scalability and avoid unwanted performance bottlenecks (Jawahar: paragraph[0009]).

Claim 9
As to claim 9, the combination of Myers, Galakatos, and Jawahar discloses all the elements in claim 8, as noted above, and Jawahar further disclose verifying a context associated with the value data item during the read operation, wherein the context comprises a tree identifier of a buftree associated with the value data item and a location of the value data item within the file system(paragraph[0095], “In the read path, a reference is made to the LSM to find where the value is and then read the actual value from Block-store. The read algorithm is as follows: Step 1—Lookup the key from the LSM tree and obtain the Block-ids. Step 2—Lookup the partial-values from the Block-store using the Block-ids in parallel. Step 3—Merge all the partial-values and return the value back to the client…etc.”); or 
verifying the context using stored content hash stored within an indirect block.

Claim 21 
As to claim 21, Myers discloses a system comprising: 
a memory (paragraph[0007], “The invention further provides a system for managing a plurality of data objects including dimensional attributes comprising at least one computing device including at least one memory comprising instructions operable to enable the computing device to perform a procedure…etc.”); 
one or more processors (paragraph[0007], “The invention further provides a system for managing a plurality of data objects including dimensional attributes comprising at least one computing device including at least one memory comprising instructions operable to enable the computing device to perform a procedure…etc.”); 
a file system under control of the one or more processors (paragraph[0007], “The invention further provides a system for managing a plurality of data objects including dimensional attributes comprising at least one computing device including at least one memory comprising instructions operable to enable the computing device to perform a procedure…etc.”); 
a key-value store integrated within the file system(paragraph[0008], “The method includes receiving a plurality of data objects including dimensional attributes and assigning each of a plurality of nodes to one or more of a plurality of keyspace positions of a keyspace, wherein the plurality of nodes define partitions of the keyspace…etc.”); 

Myers does not appear to explicitly disclose a log structured merge tree including a key corresponding to a content hash of a value data item stored separate from the key, wherein a search is performed upon a sorted log of the log structured merge tree by identifying the key for accessing the value data item, wherein the search starts at a predicted location based on key information, a log size of the sorted log, and a keyspace size of a keyspace associated with the key, and wherein a block, starting at the predicted location, is loaded into the memory for locating the key.

However, Galakatos discloses a log structured merge tree including a key corresponding to a content hash of a value data item stored separate from the key (5.2 Delta Insert Strategy, “The overall runtime for inserting a new element into a FITing-Tree is the time required to locate the segment and add the element to the segment’s buffer…in a FITing-Tree, and a fanout of b (i.e., number of keys in each internal separator node), inserting a new key into a FITing-Tree…etc.”), wherein a search is performed upon a sorted log of the log structured merge tree by identifying the key for accessing the value data item (4.1 Point Queries: “To compute the approximate location of a key k within a given segment s, we subtract the key from the first key that appears in the segment s.start. Then, we multiply the difference by the segment’s slope s.slope, as shown below in the following equation…etc.”), wherein the search starts at a predicted location based on key information, a log size of the sorted log, and a keyspace size of a keyspace associated with the key, and wherein a block, starting at the predicted location, is loaded into the memory for locating the key (4.1 Point Queries, “To compute the approximate location of a key k within a given segment s, we subtract the key from the first key that appears in the segment s.start. Then, we multiply the difference by the segment’s slope s.slope, as shown below in the following equation…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos to search index structures which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos to provide a learned index which users piece-wise linear functions with a bounded error specified at construction time (Galakatos: Abstract).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Gui Non-Patent Publication (“New Insights into X-Engine: The New Storage Engine of RDS of MySQL, 2020; hereinafter: Gui) 

Claim 10 
As to claim 10, Myers discloses a non-transitory machine readable medium comprising instructions, which when executed by a machine, causes the machine to: 
maintain a key-value store (paragraph[0008], “The method includes receiving a plurality of data objects including dimensional attributes and assigning each of a plurality of nodes to one or more of a plurality of keyspace positions of a keyspace, wherein the plurality of nodes define partitions of the keyspace…etc.”); 

Myers does not appear to explicitly disclose populate a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key; and
 perform a merge operation to merge keys, including the key, of a first sorted log, wherein value data items, including the value data item, associated with the keys are retained in an unmodified state as part of the merge operation to reduce write amplification, wherein the merge operation includes: 
in response to determining that instances of the key were separately logged within the log structured merge tree with first metadata and second metadata, merge the first metadata of a first instance of the key within the log structured merge tree with the second metadata of a second instance of the key within the log structured merge tree while retaining a state of a frozen copy of the first sorted log that is created by the merge operation for processing read operations during the merge operation. 

However, Galakatos discloses populate a log structured merge tree of the key-value store with a key corresponding to a content hash of a value data item stored separate from the key (5.2 Delta Insert Strategy, “The overall runtime for inserting a new element into a FITing-Tree is the time required to locate the segment and add the element to the segment’s buffer…in a FITing-Tree, and a fanout of b (i.e., number of keys in each internal separator node), inserting a new key into a FITing-Tree…etc.”); and
 perform a merge operation to merge keys, including the key, of a first sorted log, wherein value data items, including the value data item, associated with the keys are retained in an unmodified state as part of the merge operation to reduce write amplification (4.1 Point Queries: “To compute the approximate location of a key k within a given segment s, we subtract the key from the first key that appears in the segment s.start. Then, we multiply the difference by the segment’s slope s.slope, as shown below in the following equation…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos to search index structures which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos to provide a learned index which users piece-wise linear functions with a bounded error specified at construction time (Galakatos: Abstract).

The combination of Myers and Galakatos do not appear to explicitly disclose wherein the merge operation includes: 
in response to determining that instances of the key were separately logged within the log structured merge tree with first metadata and second metadata, merge the first metadata of a first instance of the key within the log structured merge tree with the second metadata of a second instance of the key within the log structured merge tree while retaining a state of a frozen copy of the first sorted log that is created by the merge operation for processing read operations during the merge operation. 

However, Gui discloses wherein the merge operation includes: 
in response to determining that instances of the key were separately logged within the log structured merge tree with first metadata and second metadata, merge the first metadata of a first instance of the key within the log structured merge tree with the second metadata of a second instance of the key within the log structured merge tree while retaining a state of a frozen copy of the first sorted log that is created by the merge operation for processing read operations during the merge operation (“The essence of LSM is that all write operations append data to the memory instead of updating the data in place. Each time the written data is accumulated to a certain amount, the data is frozen as a level and then flushed to persistent storage. All rows of the written data are sorted by key, regardless of whether the data is stored in the memory or persistent storage. In the memory, data is stored in a sorted in-memory data structure, such as a skip list or B-tree. In persistent storage, data is stored in a read-only…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos and Gui to continuously merge data of adjacent levels which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos and Gui to have an X-engine seamlessly integrate with the features of MySQL (Gui: Architecture).

Claim 13
As to claim 13, the combination of Myers, Galakatos, and Gui discloses all the elements in claim 10, as noted above, and Galakatos further disclose wherein the instructions when executed further cause the machine to: compress, utilizing a file system compression technique, or compact, utilizing a file system compaction technique, a file comprising the value data items tracked by the key-value store while retaining states of sorted logs within the log structured merge tree (5.2 Delta Insert Strategy, “where d is the sum of a segment’s data size and buffer size. Additionally, if the write-rate is very high, we could also support merging algorithms that use a second buffer similar to how column stores merge a write-optimized delta to the main compressed column…etc.”)

Claim 14
As to claim 14, the combination of Myers, Galakatos, and Gui discloses all the elements in claim 10, as noted above, and Galakatos further disclose wherein the instructions when executed further cause the machine to: maintain a plurality of log structured merge trees for the key-value store, wherein a number of levels per log structured merge tree, of the plurality of log structured merge trees, is constrained to a threshold number of levels derived from at least one of a search optimization metric, a bloom filter lookup cost metric, or a memory consumption metric for reducing a number of blocks loaded into memory during a search operation (6.2. Space Budge, “More formally, we can estimate the size of a read-only clustered index (in bytes) for a given error threshold of e using the following function, where again Se is the number of segments that are created for an error threshold…etc.”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Gui Non-Patent Publication (“New Insights into X-Engine: The New Storage Engine of RDS of MySQL, 2020; hereinafter: Gui) and further in view of Jain et al. U.S. Patent Publication (2021/0181968; hereinafter: Jain)

Claim 11
As to claim 11, the combination of Myers, Galakatos, and Gui discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the instructions when executed further cause the machine to: migrate the value data item from first storage to second storage while retaining states of sorted logs within the log structured merge tree, wherein the value data item is migrated by moving a block comprising the value data item from the first storage to the second storage without updating the sorted log.

However, Jain discloses migrate the value data item from first storage to second storage while retaining states of sorted logs within the log structured merge tree, wherein the value data item is migrated by moving a block comprising the value data item from the first storage to the second storage without updating the sorted log (paragraph[0054]-paragraph[0055], “At 402, one or more buckets are selected to migrate to a target node. The target node may be added to a distributed computing system for various reasons, such as, to increase the fault tolerance of the distributed computing system, to expand the amount of data that the distributed computing system may back up, or to replace another node of the distributed computing system…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos, Gui, and Jain to migrate data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos, Gui, and Jain and Jain to a file system for managing the data files accessible by the multiple computers or nodes in the distributed system (Jain: paragraph[0004]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Gui Non-Patent Publication (“New Insights into X-Engine: The New Storage Engine of RDS of MySQL, 2020; hereinafter: Gui) and further in view Boles et al. U.S. Patent Publication (2018/0225322; hereinafter: Boles)

Claim 12
As to claim 12, the combination of Myers, Galakatos, and Gui discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the instructions when executed further cause the machine to: defragment value data items tracked by the key-value store while retaining states of sorted logs within the log structured merge tree, wherein a block comprising the value data item is defragmented by moving a physical location of the block without updating the sorted log.

However, Boles discloses wherein the instructions when executed further cause the machine to: defragment value data items tracked by the key-value store while retaining states of sorted logs within the log structured merge tree, wherein a block comprising the value data item is defragmented by moving a physical location of the block without updating the sorted log (paragraph[0033], “SM trees increase write amplification as they read data from disk to be merged with new data and then re-write that data back to disk. The write amplification problem may be exacerbated when storage device activities are included, such as defragmenting hard disk drives…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos, Gui, and Boles to defragment data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos, Gui, and Boles to have a structure that permits an efficient search for both keys, but also ranges of keys in the data structure (Boles: paragraph[0004]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Gui Non-Patent Publication (“New Insights into X-Engine: The New Storage Engine of RDS of MySQL, 2020; hereinafter: Gui) and further in view Xie U.S. Patent Publication (2021/0165805; hereinafter: Xie)



Claim 15
As to claim 15, the combination of Myers, Galakatos, and Gui discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the instructions when executed further cause the machine to: direct the read operations to the frozen copy of the first sorted log during the merge operation; and 
direct write operations to an active copy of the first sorted log during the merge operation.

However, Xie discloses wherein the instructions when executed further cause the machine to: direct the read operations to the frozen copy of the first sorted log during the merge operation(paragraph[0008], “In this way, the data read/write operations can be reduced, and this reduces a time for which a partition is frozen, improves partition merging efficiency, and reduces service write congestion. Optionally, the distributed database system is a database system that uses a log-structured merge-tree (LSM-tree) algorithm, data storage unit information is sorted string table (SSTable) information, a data storage unit is an SSTable, and both the file that stores the metadata of the first partition and the file that stores the metadata of the second partition are manifest files…etc.”); and 
direct write operations to an active copy of the first sorted log during the merge operation (paragraph[0008], “In this way, the data read/write operations can be reduced, and this reduces a time for which a partition is frozen, improves partition merging efficiency, and reduces service write congestion. Optionally, the distributed database system is a database system that uses a log-structured merge-tree (LSM-tree) algorithm, data storage unit information is sorted string table (SSTable) information, a data storage unit is an SSTable, and both the file that stores the metadata of the first partition and the file that stores the metadata of the second partition are manifest files…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos, Gui, and Xie to have a system in a freeze state which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos, Gui, and Xie to provide a partition merging method and a database server, to reduce data and read/write operations (Xie: paragraph[0006]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Galakatos et al. Non-Patent Publication (“FITing-Tree: A Data-aware Index Structure”, March 2020; hereinafter: Galakatos) and further in view Gui Non-Patent Publication (“New Insights into X-Engine: The New Storage Engine of RDS of MySQL, 2020; hereinafter: Gui) and further in view Scarpino et al. U.S. Patent Publication (2014/0279946; hereinafter: Scarpino)

Claim 16
As to claim 16, the combination of Myers, Galakatos, and Gui discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein the instructions when executed further cause the machine to: in response to a data integrity checking operation determining that one or more keys within the key-value store is corrupt, recreate the one or more keys based upon value data items stored in data blocks separate from the one or more keys. 

However, Scarpino discloses wherein the instructions when executed further cause the machine to: in response to a data integrity checking operation determining that one or more keys within the key-value store is corrupt, recreate the one or more keys based upon value data items stored in data blocks separate from the one or more keys. wherein the instructions when executed further cause the machine to: in response to a data integrity checking operation determining that one or more keys within the key-value store is corrupt, recreate the one or more keys based upon value data items stored in data blocks separate from the one or more keys (paragraph[0014], “The corrupted or changed data can be repaired using any suitable data recovery or repair mechanism, for example using one or more other stored copies that are not corrupted (e.g., that pass the integrity check). The schemes herein allow the storage system to check each storage node for data integrity and repair failures for any storage node that fails the integrity check to guarantee delivering a correct or intact version of the requested data to the user. The schemes also guarantee delivering the correct value associated with the key provided by the user…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Galakatos, Gui, and Scarpino to have check for corruption which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Galakatos, Gui, and Scarpino to deliver the correct data to the user when the integrity check fails (Scarpino: paragraph[0003]). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al.  U.S. Patent Publication (2012/0036163; hereinafter: Myers) in view of Helland U.S. Patent Publication (2022/0129445; hereinafter: Helland) and further in view of Idreos et al. Non Patent Publication (“Learning Key-Value Store Design”, 2019; hereinafter: Idreos)

Claim 17
As to claim 17, Myers discloses a computing device comprising: 
a memory comprising machine executable code (paragraph[0007], “The invention further provides a system for managing a plurality of data objects including dimensional attributes comprising at least one computing device including at least one memory comprising instructions operable to enable the computing device to perform a procedure…etc.”); and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to (paragraph[0007], “The invention further provides a system for managing a plurality of data objects including dimensional attributes comprising at least one computing device including at least one memory comprising instructions operable to enable the computing device to perform a procedure…etc.”): 
maintain a key-value store (paragraph[0008], “The method includes receiving a plurality of data objects including dimensional attributes and assigning each of a plurality of nodes to one or more of a plurality of keyspace positions of a keyspace, wherein the plurality of nodes define partitions of the keyspace…etc.”); 

Myers does not appear to explicitly disclose 
create a set of keyspaces for keys tracked by the key-value store, wherein a keyspace, of the set of keyspaces, is constrained to storing no more than a single instance of a key, wherein a first keyspace is defined to include keys corresponding to value data items sharing a first characteristic and a second keyspace is defined to include keys corresponding to value data items sharing a second characteristic; and 
populate a log structured merge tree, associated with the keyspace of the key-value store, with the key corresponding to a content hash of a value data item stored separate from the key, wherein the first keyspace is stored within a first aggregate and a first storage group separate from a second aggregate and a second storage group used to store the second keyspace. 

However, Helland discloses create a set of keyspaces for keys tracked by the key-value store, wherein a keyspace, of the set of keyspaces, is constrained to storing no more than a single instance of a key, wherein a first keyspace is defined to include keys corresponding to value data items sharing a first characteristic and a second keyspace is defined to include keys corresponding to value data items sharing a second characteristic (paragraph[0017], “a keyspace may be moved around several database nodes and as a result, there can be several “read” keyspace references (that identify locations where database records writes have previously occurred for a keyspace) and a single “write” keyspace reference (that identifies the location where database record writes for a keyspace are to occur). Accordingly, when a database node wishes to read or write a database record for a key, it may have to check multiple keyspace references and their associated database nodes for records corresponding to the key…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Helland to track keyspaces which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Helland to track record writes for keyspaces across a set of database nodes (Helland: paragraph[0001]).

The combination of Myers and Helland do not appear to explicitly disclose 
populate a log structured merge tree, associated with the keyspace of the key-value store, with the key corresponding to a content hash of a value data item stored separate from the key, wherein the first keyspace is stored within a first aggregate and a first storage group separate from a second aggregate and a second storage group used to store the second keyspace. 

However, Idreos do not appear to explicitly disclose populate a log structured merge tree, associated with the keyspace of the key-value store, with the key corresponding to a content hash of a value data item stored separate from the key, wherein the first keyspace is stored within a first aggregate and a first storage group separate from a second aggregate and a second storage group used to store the second keyspace (2.4 Expanding a Continuum: A Case-Study with LSH-table, “Our insight is that when the number of bits per entry assigned to given level exceeds the average key size F, it is always beneficial to replace the Bloom filters at that level with an in-memory hash table that contains all keys at the level. The reason is that a hash table takes as much memory as the Bloom filters would, yet it is more precise as it does not allow false positives at all. We therefore introduce a new design rule whereby levels with enough memory to store all keys use a hash table while levels w…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Myers with the teachings of Helland and Idreos to use hash tables in a key-value store design which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Myers with the teachings of Helland and Idreos to have a new class of self-designing key-value stores with a substantially improved ability to adapt to workload and hardware changes (Idreos: Abstract).

Claim 18
As to claim 18, the combination of Myers, Helland, and Idreos discloses all the elements in claim 17, as noted above, and Helland further disclose wherein the machine executable code when executed further causes the computing device to:
perform a data management operation upon the keyspace of the set of keyspaces (paragraph[0044], “a database record 132 having a key 134 “XYZ.” Before writing the database record 132, in various embodiments, database node 120B considers keyspace references 126 to determine whether another database node 120 has written for the keyspace 210 “XY” within a time frame that includes the snapshot XCN 310 “445.” As disclosed, keyspace references 126 may be accessed from catalog manager node 140 via a catalog request 142 and subsequent catalog response 144. Database node 120B may issue the catalog request 142 when initiating the active database transaction 122. In some cases, catalog manager node 140 may provide only those keyspace references…etc.”), 
wherein the data management operation corresponds to at least one of a snapshot operation, enforcement of a quality of service policy, execution of a selected compression technique, or implementation of a tiering technique(paragraph[0045], “As illustrated, keyspace reference 126A identifies database node 120B and has an open state 240 indicating that record writes are to occur at database node 120B for the keyspace 210 “XY.” Accordingly, keyspace reference 126A is considered a “write” keyspace reference 126 while keyspace references 126B and 126C are considered “read” keyspace references 126 as they identify locations where record writes were previously allowed to occur for the keyspace 210 “XY.”…etc.”).

Claim 19
As to claim 19, the combination of Myers, Helland, and Idreos discloses all the elements in claim 17, as noted above, and Helland further disclose wherein the machine executable code when executed further causes the computing device to: define the keyspace to comprise a set of keys corresponding to a set of value data items that share a characteristic (paragraph[0053], “the first database node accesses a keyspace reference catalog (e.g., storage catalog 145) that stores a plurality of indications (e.g., keyspace references 126) of when keyspaces were written to by database nodes of the database system. The plurality of indications may include a set of indications that are specific to the keyspace. One of the set of indications may identify a database node that is permitted to write records for the keyspace, and two or more of the set of indications may identify database nodes at which to read records written for the keyspace…etc.”).

Claim 20
As to claim 20, the combination of Myers, Helland, and Idreos discloses all the elements in claim 17, as noted above, and Helland further disclose wherein the machine executable code when executed further causes the computing device to: store keyspaces of the set of keyspaces within separate aggregates and storage groups (paragraph[0057], “Method 600 begins in step 610 with the database system maintaining a keyspace reference catalog (e.g., storage catalog 145) that stores a plurality of indications (e.g., keyspace references 126) pertaining to keyspaces (e.g., keyspaces 210). In step 620, the database system assigns a keyspace to the first database node. In various cases, a first particular one of the plurality of indications identifies a first time frame (e.g., an epoch range 230) and a second database node (e.g., database node 120A) of the database system that was previously assigned the keyspace such that the second database node had been permitted to write, at the second database node, records whose keys fall within the keyspace…etc.”).

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
October 29, 2022